DISMISS; and Opinion Filed October 2, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00266-CR

                            REGINALD WHITEMON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-58048-M

                              MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Brown

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

140266F.U05
                                              S

                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

REGINALD WHITEMON, Appellant                      On Appeal from the 194th Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-00266-CR        V.                      Trial Court Cause No. F09-58048-M.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      O’Neill, Lang-Miers, and Brown.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 2nd day of October, 2014.